Citation Nr: 0019332	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-15 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1977 to July 
1987, and from January 1988 to July 1997.  The veteran also 
had service in the Selected Reserve beginning in July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 determination by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which notified the veteran that he was 
ineligible for educational assistance benefits under Chapter 
30.  A notice of disagreement was received in March 1998, and 
a statement of the case was issued in August 1998.  The 
veteran's substantive appeal was received in August 1998.


FINDING OF FACT

The veteran served on active duty from February 1977 to July 
1987, and from January 1988 to July 1997; he also had service 
in the Selected Reserve beginning in July 1987.


CONCLUSION OF LAW

The criteria for basic service eligibility for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code have not been met.  38 U.S.C.A. §§ 3011, 3012, 
3018A (West 1991); 38 C.F.R. §§ 21.7040, 21.7044, 21.7045 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that his active duty and 
reserve service should make him eligible for educational 
assistance benefits under Chapter 30.

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 
21.7040.  In this case, the evidence of record indicates that 
the veteran first entered on active duty in February 1977; 
therefore, he does not qualify for Chapter 30 educational 
benefits under 38 U.S.C.A. § 3011(a)(1)(A).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  In this case, computerized Department of 
Defense data indicates that the veteran had remaining Chapter 
34 eligibility as of December 31, 1989.  

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).

In this case, the veteran did serve on active duty between 
October 19, 1984, and July 1, 1985.  However, the veteran did 
not continue on active duty without a break in service, i.e, 
the veteran left active duty in July 1987 and came back on 
active duty in January 1988.  As more the period between his 
discharge from active duty and reentry into active duty was 
more than 90 days, it must be considered a break in service.  
38 C.F.R. § 21.7020(b)(5).  The Board also observes that the 
veteran was not discharged after June 30, 1985, for any of 
the reasons listed in 38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. 
§ 21.7044(a).  In short, based on the veteran's period of 
active service, he does not qualify for Chapter 30 
educational benefits under 38 U.S.C.A. § 3011(a)(1)(B) and 38 
C.F.R. § 21.7044(a).

Eligibility for Chapter 30 educational assistance may also be 
established, notwithstanding any other provision of law, for 
an individual who is involuntarily separated with an 
honorable discharge after February 2, 1991, and who meets 
other statutory criteria, under 38 U.S.C.A. § 3018A.  
Finally, notwithstanding any other provision of law, 
educational assistance may be appropriate for individuals 
separated from active service with an honorable discharge and 
who receive voluntary separation incentives.  38 U.S.C.A. § 
3018B; 38 C.F.R. § 21.7045.  However, there is no evidence of 
record to suggest such circumstances to otherwise permit 
entitlement to Chapter 30 benefits in this case.

The Board has also considered whether the veteran may be 
entitled to Chapter 30 benefits based on combined active duty 
service and service in the Selected Reserve.  It appears that 
the veteran did have service in the Selected Reserve from 
July 1987 to January 1988.  However, the applicable law 
requires that the veteran serve four continuous years service 
in the Selected Reserves in order to qualify for Chapter 30 
benefits.  38 U.S.C.A. § 3012(a)(1)(B)(ii); 38 C.F.R. 
§ 21.7044(b)(5)(ii).  While there are several exceptions to 
this requirement set forth in 38 C.F.R. § 21.7044(b)(8), 
return to active duty is not a listed exception.  
Accordingly, the veteran is not entitled to Chapter 30 
benefits based on his combined active duty service and 
service in the Selected Reserve.

The Board acknowledges and is sympathetic to the arguments 
and November 1998 hearing testimony advanced by the veteran.  
However, the legal criteria governing service eligibility 
requirements for Chapter 30 educational assistance are clear 
and specific.  The Board is not free to deviate from the law 
as passed by the Congress and pertinent regulations.  38 
U.S.C.A. § 7104(c).  Based on the foregoing, the Board finds 
that there is simply no legal basis to find the veteran 
eligible for educational assistance benefits under Chapter 
30.  As the disposition of this claim is based on the law, 
and not on the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

